 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number: 6:19-mj-0008-JDP
12                      Plaintiff,
13                                                    MOTION TO VACATE REVIEW
                                                      HEARING AND DISMISS CASE
14    RYAN MICHAEL BETTIS,                            PURSUANT TO A DEFERRED
15                      Defendant.                    JUDGEMENT AGREEMENT; AND
                                                      ORDER THEREON
16

17

18

19          On April 17, 2019, Defendant pled guilty to Possession of a Controlled Substance

20   pursuant to a Deferred Judgement Agreement. He was sentenced to a 12 month term of

21   unsupervised probation with the conditions that he: obey all laws, report any new law violations

22   within 7 days, and pay a fine of $1000. A review hearing was scheduled for March 24, 2020.

23          The United States, by and through its representative, Susan St. Vincent hereby moves the

24   Court for an Order to Vacate the review hearing on March 24, 2020. To date, Defendant has

25   complied with all the terms of unsupervised probation imposed by this Court. Further, the

26   Defendant has met all conditions of the Deferred Judgement Agreement, and the United States

27   //

28   //
                                                      1
 1   hereby moves the Court for an Order of Dismissal pursuant to Rule 48 of the Federal Rules of

 2   Criminal Procedure.

 3

 4   Dated: March 2, 2020                                /S/ Susan St. Vincent_________
                                                         Susan St. Vincent
 5                                                       Legal Officer
 6                                                       Yosemite National Park

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
 1                                         ORDER
 2            Upon application of the United States, good cause having been shown therefor, it is

 3   hereby ordered that the review hearing scheduled for March 24, 2020, in the above-referenced
     matter, United States v. Bettis, 6:19-mj-0008-JDP, be vacated and the case is hereby dismissed.
 4

 5
     IT IS SO ORDERED.
 6

 7   Dated:      March 3, 2020
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
